El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Los tres apelantes en este caso, Santiago Fernández, Mariano Camacho y Juan Santiago, fueron denunciados en-unión de otros ante la Corte Municipal de Ponce por infrac-ción del artículo 362 del Código Penal, imputándoseles que-con la intención de violar la ley sobre crueldad con los ani-males llevando adelante una pelea de gallos, se reunieron en una finca de Juan Santiago, separándose sin haber reall-*629zado dicho acto ilegal; y habiendo sido condenados en grado de apelación por la Corte de Distrito de Ponce, establecieron este recurso de apelación.
En el caso de El Pueblo v. Torres, 23 D. P. R. 378, con-siderando los méritos de una denuncia idéntica a la qne se bace contra estos apelantes y en la qne tampoco se alegaba qne los acusados o alguno de ellos había de ser mero espec-tador de las peleas de gallos, declaramos qne “una pelea de gallos era nn acto ilegal, como prohibido y penado por la sección 5a. de la ley para impedir la crueldad con los ani-males, y, por tanto, la reunión de varias personas para llevar a efecto peleas de gallos, separándose después sin realizarlas, cae bajo el artículo 362 ya transcrito del Código Penal,” con lo cual queda contestada la alegación de los apelantes de que la denuncia no les imputa la comisión de un delito. Pero como en el presente caso se nos ha presentado una exposi-ción de las pruebas que se practicaron en el juicio, la otra cuestión que se plantea es si con ella se demostró que los apelantes se reunieron para llevar a efecto una pelea de gallos, aunque se separaran sin realizarla.
No hay duda alguna de que los apelantes fueron encon-trados por la policía dentro de un local destinado a verificar peleas de gallos y que algunas de estas aves fueron ocupadas allí; pero como hemos declarado en el caso de El Pueblo v. Ramírez, 18 D. P. R. 272, que el hecho de concurrir a una pelea de gallos como espectador no es constitutivo de infrac-ción a la sección 5a. de la ley para impedir la crueldad con los animales, sino que para que exista el delito es necesario que la persona acusada baya iniciado, instigado, promovido o echado la pelea de gallos, que baya realizado algún acto de ayudante, árbitro o principal, o que en alguna forma haya tomado parte para llevarlo a efecto, o que baya ayudado a que se realizase la riña de gallos o de otras aves, perros, toros u otros animales, habiéndose premeditado dicha riña por el dueño o por el que tuviere bajo su custodia dichas *630aves o animales, la cuestión entonces en este caso es la de si bay prueba de que los apelantes tuvieron otra participa-ción que no fuera la de meros espectadores, porque si única-mente como tales estaban allí reunidos, entonces no han come-tido el delito de que han sido declarados culpables, ya que el artículo 362 citado lo que pena es el reunirse para cometer un acto ilegal sin realizarlo, y no siendo acto ilegal el ser espectador, no han infringido dicho precepto.
Veamos, pues, si de la evidencia aparece que los apelantes realizaron alguno de los actos a que se refiere dicha sección 5a.
El primer testigo de la acusación Fernando Reyes dice, en resumen respecto a estos extremos, que Juan Santiago es dueño de la gallera donde estaban reunidos los tres ape-lantes y otros más; que en ella cogieron gallos preparados para pelear; que no vió apuestas de ninguna clase; que dichos individuos estaban preparándose para echar una pe-lea de gallos; que no vió a los apelantes en esas funciones ni que tuvieran gallos en la mano y que no llegó a realizarse ninguna pelea, ni encontró ningún gallo herido.
Alfredo Vega dijo que los apelantes estaban en una ga-llera; que tenían gallos allí y que por eso no corrieron como hicieron otras personas; que estaban reunidos para jugar gallos con éstos preparados y que uno de los otros indivi-duos que acusaron les dijo que no habían empezado toda-vía a jugar; que los apelantes tenían el propósito de jugar gallos; que sabe que uno de los gallos que habían allí era de uno de los apelantes porque ellos se comprometieron a llevar dichas aves al cuartel para que no se estropearan; que Mariano Camacho era uno de los que llevaba los gallos.
Después de la negativa de la corte a absolver a los ape-lantes por falta de prueba, presentaron éstos evidencia testi-fical de la que resulta que ellos negaron que tuvieran el propósito de jugar gallos y que los tuvieran allí, y que los que llevaron al cuartel de la policía no eran de ellos. En cuanto a Mariano Camacho reconoció que es gallero.
*631Creemos que respecto a Mariano Camacho y Santiago Fernández, el hecho de estar dentro de la gallera cuando llegó allí la policía no demuestra que se hubieran reunido con el propósito de iniciar, promover o echar una pelea de gallos o de realizar acto de ayudante, árbitro o principal o para tomar parte en alguna pelea, o para ayudar a ello, y no ha-biéndose probado, por tanto, que se reunieran con el fin de realizar acto alguno ilegal de los contenidos en la sección 5a. a que hemos hecho referencia, no podemos declarar que hayan cometido delito alguno y deben ser absueltos sin mayor con-sideración del caso en cuanto a ellos, ya que el hecho de que Camacho sea gallero no significa por sí mismo que tratara de jugar gallos en la forma que expresa dicha ley.
Por lo que hace a Juan Santiago se ha probado algo más, o sea que era el dueño de dicha gallera, y aun cuando el tes-tigo Reyes dijo que este apelante estaba preparándose para echar una pelea de gallos, sin embargo declaró también que no lo vió en estas funciones, ni que tuviera gallos en la mano y no dió relato de cómo pudo deducir que estaba preparán-dose para echar la pelea. El mero hecho de tener una gallera y de encontrarse dentro de ella algunos gallos preparados para pelear y algunas personas allí reunidas, no lleva nece-sariamente a la conclusión de que estaban reunidas con el objeto de realizar alguno de los actos que según la ley consti-tuyen el acto ilegal de jugar gallos por lo que la prueba tam-bién es insuficiente en cuanto a la culpabilidad de este ape-lante. Quizás estaban reunidos con ese propósito, pero la-prueba no lo demostró.
La sentencia debe ser revocada y dictarse otra absolu-toria.

Revocada la sentencia apelada y absuéltos los acusados.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.